Citation Nr: 0124225	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

REMAND

The veteran served on active duty from January 1968 to March 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Here, the veteran was afforded a VA examination in February 
2000; however, the report of that examination is inadequate.  
The duty to assist includes the duty to conduct a thorough 
and contemporaneous medical examination, "one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
There is no indication that the VA examiner reviewed the 
veteran's claims file prior to the examination.  See 
38 C.F.R. §§ 4.1, 4.2 (2001).  Accordingly, the veteran 
should be re-examined on remand, and the examination should 
include all necessary and appropriate tests and full review 
of the claims folder.  

Finally, any additional medical records showing treatment for 
lumbar strain dated since 2001 could prove relevant to the 
claim and should be requested on remand.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names, 
addresses, approximate dates of treatment, 
and appropriate releases for the treatment 
records of all private care providers who 
treated the him for lumbar strain since 
2001.

2.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for 
lumbar strain since 2001.

3.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA spine examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbar strain. 

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there is any loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  The 
examiner should state, if possible, the 
frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

If the examiner finds the veteran suffers 
from low back disabilities other than 
service-connected lumbar strain, the 
examiner should offer an opinion as to 
whether these additional disabilities are 
related to the veteran's service or to 
his service-connected disability.  The 
examiner should render a medical opinion 
as to which symptoms  are attributable to 
the service-connected lumbar strain as 
opposed to any nonservice-connected low 
back conditions identified upon 
examination.  If it is impossible to 
distinguish the symptomatology due to the 
nonservice-connected conditions, the 
examiner should so indicate.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

6.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  Ensure that the medical report 
is complete and in full compliance with 
the above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2001); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

8.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


